—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered September 30, 1998, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced the instant action to recover damages for personal injuries which the injured plaintiff allegedly suffered when the defendant’s vehicle crossed over into the oncoming lane of traffic and struck her vehicle. The plaintiffs established a prima facie case that the defendant’s negligence caused the accident, thereby shifting the burden to the defendant to come forward with an exculpatory explanation for the collision (see, Siegel v Terrusa, 222 AD2d 428; Cummins v Rose, 185 AD2d 839; Morowitz v Naughton, 150 AD2d 536; Viegas v Esposito, 135 AD2d 708). Because the defendant failed to do so, the court properly granted the plaintiffs summary judgment on the issue of liability (see, Viegas v Esposito, supra; Siegel v Terrusa, supra; Cummins v Rose, supra; Morowitz v Naughton, supra). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.